POSTER, District Judge.
Plaintiff in error, hereafter referred to as defendant, was indicted for peonage. The material part of the indictment reads as follows:
“That heretofore, to wit, on or about the 24th day of February, A. D. 1916, at the city of San Antonio, Western district of Texas, and the San Antonio division thereof, Aurelia P. Bernal did unlawfully, willfully, and knowingly hold one Sofia Vivar, one Bosenda Nava, .and Angelina Flores to a condition of peonage; that is to say, she, the said Aurelia 'P. Bernal, did then and there keep and hold, by threats and by putting them in fear, the said Sofia Vivar, the said Bosenda Nava, and the said Angelina Flores, and each of them, against their wills, to perform labor to work out debts claimed to be due her, the said Aurelia P. Bernal, by them, the said Sofia Vivar, the said Bosenda ■ Nava, and the said Angelina Flores.”
A motion to quash the indictment was overruled; the case went to trial and resulted in a verdict of guilty. A motion for a new trial was overruled, and a sentence of 2% years imposed.
[1] There are 11 assignments of error. The first 5 run to the overruling of the motion to quash and are clearly not well taken, as the indictment is in due form and sufficient in law. The sixth and seventh *341assignments of error are based on objections to the admissibility of certain testimony. In view of the character of the case and the other evidence admitted without objection, the testimony admitted was relevant; hut, even if not, it was certainly not prejudicial.
[2] The eighth, ninth, tenth, and eleventh assignments of error are based upon the refusal of the court to grant a new trial._ It is elemental that tlie granting of a new trial is within the sound discretion of the court, and error cannot be predicated upon a refusal.
[3] This brings us to a consideration of whether or not there is error apparent upon the record which the court may notice without assignment under the provision of rule 11 (150 Ted. xxvii, 79 C. C. A. xxvii). There was no motion to direct a verdict in favor of the defendant, hut the entire evidence has been brought up in the transcript, together with the charge of the court,-and we have carefully examined same. The testimony is conflicting, but the witness Rosenda Nava, a Mexican alien, one of the persons named in the indictment as having been held in peonage, testified in substance that she was working as a domestic servant in Laredo, Tex., earning $4 per week; that the defendant talked to her, told her she was the proprietor of a small hotel in San Antonio, and engaged her to work as chambermaid at $6 per week, and told her that, if she found the work not agreeable and wanted to leave, she would give her a ticket hack to Laredo. She was then taken by the defendant to San Antonio, with the two other girls named in the indictment, to a house of prostitution operated by the defendant. She refused to practice prostitution, and was told by defendant that she could not leave the house until she had paid hack the fare from Laredo to San Antonio. She was sent out1 on errands in the neighborhood, but during these times defendant watched her from an upper window. The defendant told her that, if she tried to leave, she would telegraph to the immigration officers and they would put her in jail -for five years. When the defendant told her this, she was very much afraid of her. She liad no money, did not know her way about town, and remained in fear of the defendant. She succeeded on one of her errands in sending a note to a cousin who resided in San Antonio. In response to the note, a friend of the cousin came and brought a policeman with him. She was unknown to him personally, and, when he inquired for her, he was told by defendant that there was no such person in the house. She succeeded in making her identity known, and was taken from the house by the policeman, and eventually restored to her family. While in the house of the defendant, she and another girl named Sofia did all of the domestic work, but received no pay and very little to eat. She did not at any time engage in prostitution. There was evidence tending to corroborate her in part, and also evidence tending to rebut some of her testimony.
Both of the other giris named in the indictment testified they became dissatisfied and wanted to leave the house, but were told by the defendant they could not go, as they owed her money. The indictment is hardly supported as to them, as they seem to have entered, with more or less willingness, upon a life of prostitution, and were not placed under the same restraint as the other girl; but their testimony is *342strongly corroborative of the witness Rosenda Nava. She is further corroborated by the defendant, who testified she did not take Rosenda Nava to San Antonio to become a prostitute, that she did part of the menial work of the house, that she did not engage in prostitution, and that she had no money. The defendant denied any threats or coercion as to any of the girls named in the indictment.
[4] No exception was taken to the charge of the court as originally given, and no special charges were requested. The case went to the jury at 2:30 p. m. Saturday, June 10, 1916. After the jury had deliberated for several hours, they advised the court they could not agree, but the court declined to release them. They remained sequestered until Monday, June 12, 1916, at 10 o’clock a. m. They then reported to the court that they were unable to agree, and that they stood eight to four; but no indication was given as to what verdict die majority favored. The court then charged the jury on their duty to reach an agreement and terminate the case. No indication was given the jury as to the opinion of the court regarding the guilt or innocence of the accused, and no comment was. made oil the facts of the case.
[5] The law takes no account of the amount of the debt or the means of coercion. It is sufficient to constitute the crime that! a person is held against his will and made to work to pay a debt. Clyatt v. United States, 197 U. S. 207, 25 Sup. Ct. 429, 49 L. Ed. 726. The court charged the jury clearly and explicitly on the law. The credibility of the witnesses, the weight and sufficiency of the evidence, and the resolving of the conflicts in the testimony were matters for the jury. If they believed the witness Rosenda Nava, her testimony was sufficient to support the indictment.
[6] The defendant complains most loudly, however, because the jury was held from Saturday until Monday, and of the supplemental charge of the court. It is not unusual for juries to be held over Sunday in criminal cases; but, in any event, this was a matter resting in the sound discretion of the court, and no abuse of discretion- is shown. Neither was there error committed in giving the supplemental charge.
On the whole case, as none of the assignments is well taken, and there is no plain error which the court may notice of its own motion, it follows that the judgment must be affirmed.